Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/20 was filed before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim #4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter Claim #4 states, “blocking region varies adaptively with a distance from said upper surface of said base layer to said top surface of said gate conductor”, but neither the claim language nor the specification explains what is meant by the action/method of ‘adaptively’. Also, the Examiner fails to find in the specification where the term ‘adaptively’ is mention. A clarification of the matter is requested.

Claim #5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim #5 states, “thickness of said blocking region located near said sidewalls of the trench is greater than said thickness of said blocking region away from said sidewalls the trench”, but neither the claim language nor the specification explains what is meant by away from the sidewalls of the trench. For example;
1) Greater near the top or bottom of the trench.
2) What is the amount or range of the requirement of greater. 
3) What is meant by ‘near’ the sidewalls; amount, direction, what section
A clarification of these matters is requested.

Claim #6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter Claim #6 states, “thickness of said blocking region is not greater than said distance from said upper surface of said base layer to said top surface of said gate conductor”, but neither the claim language nor the specification explains or provides ‘a thickness of said blocking region nor a distance of said upper surface of the base layer to said top surface of said gate. The Examiner takes the position that without an amount/range/reference to allow comparisons of the claim differences, one of ordinary skill in the art could not reproduce the claimed invention without undue experimentation. A clarification of the matter is requested.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) #1, 2, 7-9, 11, 14-17, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by MISAWA (U.S. Pub. No, 2013/0153995), hereinafter referred to as "Misawa".


Misawa shows, with respect to claim #1, a method of manufacturing a trench metal-oxide-semiconductor field-effect transistor (MOSFET) (fig. #1, item 100) (paragraph 0017), (fig. #2a, item 11) (paragraph 0020) extending from an upper surface (fig. #2A, item 2a) (paragraph 0019) of a base layer (fig. #2A, item 2) to an internal portion of said base layer (paragraph 0019, 0029); forming a first insulating layer (fig. #2A, item 19) (paragraph 0029) and a shield conductor (fig. #2A, item 15) occupying a lower portion of said trench (paragraph 0033); forming a gate dielectric layer (SiO; fig. #4b, item 17) (paragraph 0024) and a gate conductor (fig. #5a, item 13) occupying an upper portion of said trench (paragraph 0020), wherein a top surface of said gate conductor (fig. #6c, item 13) is lower than said upper surface of said base layer (fig. #6c, item 2) (paragraph 0059) and before forming a body region (fig. #5a, item 5), forming a blocking region (fig. #4B, item 19) on a region of the top surface of the gate conductor adjacent to sidewalls of said trench (paragraph 0029)  to prevent impurities from being implanted into said base layer from said sidewalls of said trench during subsequent ion implantation.


Misawa shows, with respect to claim #2, a method wherein said forming said blocking region comprises: forming a third insulating layer (fig. #4B, item 29) (paragraph 0045) on the top surface of the gate conductor (fig. #5a, item 13) and the gate dielectric layer (SiO; fig. #4b, item 17)  (paragraph 0024 0029); etching said third insulating layer to form said blocking region located on the top surface of said gate conductor adjacent to sidewalls (Fig. Below, item SW) of said trench (paragraph 0029).

[AltContent: textbox (Gate insulator GI)][AltContent: ][AltContent: textbox (Shield conductor; SC)][AltContent: textbox (gate conductor (GC) )][AltContent: arrow][AltContent: textbox (EM #1)][AltContent: arrow][AltContent: ][AltContent: textbox (Lower insulation region; LS)][AltContent: textbox (Base layer: BL)][AltContent: arrow][AltContent: textbox (Side Wall: SW)][AltContent: textbox (Insulator separation; IS)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    644
    328
    media_image1.png
    Greyscale

Misawa shows, with respect to claim #7, a method further comprises forming a second insulating layer (fig. above, item IS) located between said shield conductor (fig. #2A, item 15) (paragraph 0033) and said gate conductor (fig. #5a, item 13) (paragraph 0020).

Misawa shows, with respect to claim #8 and 9, a method wherein said forming said gate conductor comprises: filling a conductor layer (fig. #4b, item 13) (paragraph 0040) on said second insulating layer (fig. #4b, item 27) in said trench (fig. #4b, item 11) (paragraph 0048), wherein said conductor layer comprises a first portion located in said trench (Fig. below, item FP) and a second portion (Fig. below, item SP) located on said upper surface of said base layer (Fig. below, item BL); etching back said conductor layer to form said gate conductor (fig. #5a, item 13) (paragraph 0041).

[AltContent: textbox (Base bottom: BB)][AltContent: arrow][AltContent: textbox (Base top; BT)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second portion: SP)][AltContent: textbox (first portion within trench; FP)][AltContent: ][AltContent: ][AltContent: textbox (Base layer; BL)][AltContent: textbox (EM #2)]
    PNG
    media_image2.png
    866
    382
    media_image2.png
    Greyscale

Misawa shows, with respect to claim #11, a method wherein said first insulation layer (Fig. EM #1, item LS) is located on the lower sidewall surface and a bottom surface of said trench and separates said shield conductor (Fig. EM #1, item SC) from said base layer (Fig. EM #1, item BL) (paragraph 0029, 0040).

claim #14, a method wherein said etching process comprises a dry etching process  (paragraph 0038). 

Misawa shows, with respect to claim #15, a method wherein said gate dielectric layer (SiO; fig. #4b, item 17)  (paragraph 0024 0029) is located on upper sidewall surfaces (as shown in fig. EM #1, item GI) of said trench and separates said gate conductor (fig. #5a, item 13, also shown in fig. EM #1, item GC)  from said base layer (fig. EM1, item BL) (paragraph 0020).

Misawa shows, with respect to claim #16, a method further comprising: forming said body region (fig. #7a, item 3) having a first doping type (p-type) in an upper region of said base layer (fig. #4b, item 11) adjacent to the trench (fig. #4b, item 11) (paragraph 0048, 0061); forming said source region (fig. #7a, item 5) having a second doping type (n-type) in said body region, wherein said second doping type is opposite to said first doping type (paragraph 0061); and forming said drain electrode (fig. #5c, item 33) on a lower surface of said base layer, wherein said upper surface of said base layer (Fig. EM #2, item BT) and said lower surface of said base layer (Fig. EM #2, item BB) are opposite to each other (paragraph 0025, 0043).

Misawa shows, with respect to claim #17, a method further comprising, after the formation of said source region (fig. #7a, item 5), forming a body contact region (fig. #5b, item 7) having said first doping type (p-type) in said body region (paragraph 0045).

claim #20, a method of manufacturing a trench metal-oxide-semiconductor field-effect transistor (MOSFET) (fig. #1, item 100) (paragraph 0017), the method comprising: forming a trench (fig. #2a, item 11) (paragraph 0020) extending from an upper surface (fig. #2A, item 2a) (paragraph 0019) of a base layer (fig. #2A, item 2) to an internal portion of said base layer (paragraph 0019, 0029) a shield conductor (fig. #2A, item 15) occupying a lower portion of said trench (paragraph 0033); forming a gate dielectric layer (SiO; fig. #4b, item 17) (paragraph 0024) and a gate conductor (fig. #5a, item 13) occupying an upper portion of said trench (paragraph 0020), wherein a top surface of said gate conductor (fig. #6c, item 13) is lower than said upper surface of said base layer (fig. #6c, item 2) (paragraph 0059) forming said body region (fig. #7a, item 3) having a first doping type (p-type) in an upper region of said base layer (fig. #4b, item 11) adjacent to the trench (fig. #4b, item 11) (paragraph 0048, 0061).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim #3 are rejected under 35 U.S.C. 103 as being unpatentable over MISAWA (U.S. Pub. No, 2013/0153995), hereinafter referred to as "Misawa", and in view of Hirler et al., (U.S. Pat. No. 2007/0114600), hereinafter referred to as "Hirler".

Misawa substantially shows the claimed invention as shown in the rejection above. 
Misawa fails to show, with respect to claim #3, a method wherein said third insulating layer comprises a tetraethyl orthosilicate oxide layer.

Hirler teaches, with respect to claim #3, a method wherein free spaces within the trench structure (fig. #5H, item 3) are filled with TEOS (tetraethyl orthosilicate (deposition oxide)) (fig. #5H, item 18) and etched (paragraph 0036).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #3, a method wherein said third insulating layer comprises a tetraethyl orthosilicate oxide layer, into the method of Misawa, with the motivation this it poses high insulation properties and low density depositions, as taught by Hirler.

//
Claim(s) 4, 5, 6 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over MISAWA (U.S. Pub. No, 2013/0153995), hereinafter referred to as "Misawa".

Misasa shows, with respect to claim #4, a method wherein a thickness of said blocking region (fig. 3c, item 19) varies (Fig. Below; BL1, BL2, BL3) adaptively with a distance from said upper surface of said base layer (Fig. Below, item B) to said top surface of said gate conductor (Fig. Below, item GE) (paragraph 0038).

[AltContent: textbox (Blocking layer)][AltContent: textbox (Base: B)][AltContent: arrow][AltContent: ][AltContent: textbox (Blocking layer, thickness 1; BL1)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Gate Electrode; GE)][AltContent: textbox (Blocking layer, thickness 1; BL2)][AltContent: ][AltContent: ][AltContent: textbox (Blocking layer, thickness 1; BL3)]
    PNG
    media_image3.png
    648
    219
    media_image3.png
    Greyscale



Misasa shows, with respect to claim #5 and 6, a method wherein a thickness of said blocking region (fig. 3c, item 19) varies (Fig. above; BL1, BL2, BL3) adaptively with a distance from said upper surface of said base layer (Fig. above, item B) to said top surface of said gate conductor (Fig. above, item GE) along the sidewalls of the base layer (paragraph 0038).

The Examiner takes the position that although the terminology of Misasa is not the same as the terminology of the present claim language, the method of Misasa shows the presently presented claim invention, as can be seen from the figure and sited reference points above. 


///
Claim #10 are rejected under 35 U.S.C. 103 as being unpatentable over MISAWA (U.S. Pub. No, 2013/0153995), hereinafter referred to as "Misawa", and in view of Pan et al., (U.S. Pat. No. 2009/0166728), hereinafter referred to as "Pan".

Misawa substantially shows the claimed invention as shown in the rejection above. 
claim #10, a method wherein each of said shield conductor and said gate conductor comprises polysilicon.

Pan teaches, with respect to claim #10, a method wherein a shield electrode (fig. #4e, item 435) comprising of undoped polysilicon is formed in a lower portion of each trench (fig. #4e, item 430) and a recess gate (fig. #4e, item 440) using conventional polysilicon deposition and etched back methods (paragraph 0039-0040). 

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #10, a method wherein each of said shield conductor and said gate conductor comprises polysilicon, into the method of Misawa, with the motivation this provides a structure for active and/or doped layers constructed  in thin-film transistors, as taught by Pan.

////
Claim #12 are rejected under 35 U.S.C. 103 as being unpatentable over MISAWA (U.S. Pub. No, 2013/0153995), hereinafter referred to as "Misawa", and in view of Lee et al., (U.S. Pat. No. 2015/0295080), hereinafter referred to as "Lee".

Misasa shows, with respect to claim #12, a method wherein said first insulation layer (Fig. EM #1, item LS) is located on the lower sidewall surface and a bottom surface of said trench and separates said shield conductor (Fig. EM #1, item SC) from said base layer (Fig. EM #1, item BL) and separates the shield conductor from the gate conductor (fig. EM #1, item GC) by way of  insulation section (fig. EM #1, item IS) (paragraph 0029, 0040).

Misawa substantially shows the claimed invention as shown in the rejection above. 
Misawa fails to show, with respect to claim #12, a method wherein performing chemical mechanical polishing process and etching process on said insulating layer to form said second insulating layer.

Lee teaches, with respect to claim #12, a method wherein forming an upper insulating pattern (fig. #13, item 24) and a lower insulating pattern (fig. #13, item 18) by partially etching the planarized upper insulating layer (fig. #12, item 23a) and the planarized lower insulating layer (fig. #12, item 17a) (paragraph 0107). 

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #12, a method wherein performing chemical mechanical polishing process and etching process on said insulating layer to form said second insulating layer, into the method of Misawa, with the motivation this provides smooth surface to build the next layers on, as taught by Lee.

/////
Claim #13 are rejected under 35 U.S.C. 103 as being unpatentable over MISAWA (U.S. Pub. No, 2013/0153995), hereinafter referred to as "Misawa" as modified by Lee et al., (U.S. .

Misawa as modified by Lee substantially shows the claimed invention as shown in the rejection above. 
Misawa as modified by Lee fails to show, with respect to claim #13, a method wherein said forming said second insulating layer comprises a high- density plasma chemical vapor deposition process.

Mauder teaches, with respect to claim #13, a method wherein dielectric material layer (fig. #2, item 113a)  is deposited using chemical vapor deposition (CVD), high density plasma-chemical vapor deposition (HDP-CVD) (paragraph 0048). 

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #13, a method wherein said forming said second insulating layer comprises a high- density plasma chemical vapor deposition process, into the method of Misawa as modified by Lee, with the motivation this allows fabrication with a high‐deposition rates and at low temperatures, as taught by Mauder.

//////
Claim #18 are rejected under 35 U.S.C. 103 as being unpatentable over MISAWA (U.S. Pub. No, 2013/0153995), hereinafter referred to as "Misawa", and in view of Hossain (U.S. Pub. No. 2014/0015039).

Misawa substantially shows the claimed invention as shown in the rejection above. 
Misawa fails to show, with respect to claim #18, a method , further comprising: a) forming an interlayer dielectric layer on said source region and said gate conductor; b) forming a conductive channel penetrating said interlayer dielectric layer and said source region to said body contact region; and c) forming a source electrode on said interlayer dielectric layer, wherein said source electrode is connected to said body contact region via said conductive channel.

Hossain teaches, with respect to claim #18, a method wherein a interlayer dielectric layer (fig. #9, item 41) (paragraph 0030) in contact with a source layer (fig. #9, item 33) (paragraph 0029) having a trench area (fig. #9, item 422) penetrating both the IDL and source (paragraph 0031) wherein a conductive regions (fig. #10, item 43) can be formed in contact trenches (paragraph 0032). 

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #18, a method , further comprising: a) forming an interlayer dielectric layer on said source region and said gate conductor; b) forming a conductive channel penetrating said interlayer dielectric layer and said source region to said body contact region; and c) forming a source electrode on said interlayer dielectric layer, wherein said source 


///////
Claim #19 are rejected under 35 U.S.C. 103 as being unpatentable over MISAWA (U.S. Pub. No, 2013/0153995), hereinafter referred to as "Misawa", and in view of Kawahara et al.,  (U.S. Pat. No. 9,299,830), hereinafter referred to as “Kawahara”.

Misawa substantially shows the claimed invention as shown in the rejection above. 
Misawa fails to show, with respect to claim #19, a method wherein said base layer comprises a semiconductor substrate and an epitaxial layer having said first doped type formed on said semiconductor substrate.

Kawahara teaches, with respect to claim #19, a method wherein a base layer comprising a substrate (fig. #6a, item 102) an epitaxial layer (fig. #6a, item 508) having a first dopant (p-type) structure  paragraph 0032). (fig. #10, item 43)

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #19, a method wherein said base layer comprises a semiconductor substrate and an epitaxial layer having said first doped type formed on said 


EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683.  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
09/09/2021

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816